Citation Nr: 0300394	
Decision Date: 01/08/03    Archive Date: 01/28/03

DOCKET NO.  00-23 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to an increased rating for bilateral pes 
planus with fibrosis, plantar fasciitis, muscle strain, 
and chronic synovitis and degenerative arthritis of the 
first metatarsophalangeal joints, currently evaluated 
10 percent disabling.  

(The issues of entitlement to service connection for 
hepatitis C, depression and anxiety and whether new and 
material evidence has been presented to reopen claims for 
service connection for headaches, a left knee condition, 
and degenerative disc disease of the low back will be the 
subject of a later decision of the Board, following 
additional evidentiary development, pursuant to 38 C.F.R. 
§ 19.9 (2002).)  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from August 1970 to September 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  


FINDING OF FACT

The medical evidence shows that bilateral pes planus with 
fibrosis, plantar fasciitis, muscle strain, and chronic 
synovitis and degenerative arthritis of the first 
metatarsophalangeal joints is manifested by bilateral foot 
pain on manipulation and on use, but without evidence of 
significant deformity or characteristic callosities.  


CONCLUSION OF LAW

The criteria for a rating greater than 10 percent for that 
bilateral pes planus with fibrosis, plantar fasciitis, 
muscle strain, and chronic synovitis and degenerative 
arthritis of the first metatarsophalangeal joints are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, and 4.71a, 
Code 5276 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing 
facts pertinent to his claim, and expanded on VA's duty to 
notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2002)).  In addition, 
VA recently promulgated regulations that implement the 
statutory changes effected by the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether 
he or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Review of the claims folder reveals compliance with the 
new statutory and regulatory provisions.  That is, by way 
of the March 2000 rating decision, August 2000 statement 
of the case, and supplemental statement of the case dated 
in July 2001, the veteran and his representative were 
apprised of the applicable law and regulations and given 
notice as to the evidence needed to substantiate his 
claims.  In addition, by letter dated in November 2002, 
the Board explained the provisions of the VCAA, gave 
additional notice of the evidence needed to substantiate 
the claims on appeal, and asked the veteran to submit or 
authorize the RO to obtain additional relevant evidence.  
The veteran was specifically advised that what was needed 
was evidence showing marked deformity, pain on 
manipulation and accentuated on use, an indication of 
swelling on use, and characteristic callosities in one or 
both feet.  

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured service medical 
records, VA medical records, and relevant VA examinations.  
As discussed in detail below, the Board finds that the 
evidence in this case is sufficient to render a 
determination, such that an additional medical examination 
or opinion is not needed.  

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

Analysis

Disability evaluations are assigned by applying a schedule 
of ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect 
of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59.  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Although regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In evaluating the veteran's 
claim, all regulations which are potentially applicable 
through assertions and issues raised in the record have 
been considered, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

For pronounced pes planus, with marked pronation, extreme 
tenderness of the plantar surfaces of the feet, or marked 
inward displacement and severe spasm of the tendo achillis 
on manipulation, not improved by orthopedic shoes or 
appliances, a 50 percent rating is applicable if the 
impairment is  bilateral and 30 percent if unilateral.  If 
the impairment is severe, with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling 
on use, or characteristic callosities, a 30 percent 
evaluation in warranted if bilateral or 20 percent if 
unilateral.  A 10 percent rating is appropriate for 
moderate; weight-bearing line over or medial to great toe, 
inward bowing of the tendo achillis, pain on manipulation 
and use of the feet, whether bilateral or unilateral.  For 
mild impairment, with symptoms relieved by built-up shoe 
or arch support, a 0 percent rating is to be assigned.  
Code 5276.  

VA outpatient clinic records dated from June 1994 through 
March 2001 show that in August 1999 he was referred for 
shoe inserts, complaining of severe foot pain.  The vast 
majority of those records concern evaluation and treatment 
for a plethora of other ailments, including 
musculoskeletal pain in other areas, but few even mention 
complaints of foot pain.  

A VA compensation examination was conducted in August 
1999.  The examiner noted that the veteran walked into the 
examination with a fairly normal gait, wearing soft shoes 
with no arch supports.  The veteran complained bitterly of 
pain in both feet, stating that he could not walk around 
the house without wearing some sort of shoes.  He stated 
that his ankles would become extremely painful posteriorly 
if he walked any distance.  On examination, the Achilles 
tendons were "pretty well aligned," except on weight 
bearing, when the alignment shifted off to the medial 
side.  Merely palpating the Achilles tendons caused the 
veteran to wince in pain.  There was 3-4 degrees of valgus 
deformity that was correctable by manipulation.  The 
examiner indicated that there was very little malalignment 
of the forefoot or midfoot.  The examiner also commented 
that the veteran apparently had some plantar fasciitis, 
manifested by a considerable amount of muscle strain from 
the malalignment, and that he may have degenerative 
arthritis of the first metatarsophalangeal joints.  X-rays 
of the feet, however, were interpreted as being normal.  

Another VA orthopedic compensation examination was 
conducted in April 2001.  The veteran complained that his 
left foot bothered him considerably more than the right 
foot.  He reported that the left foot was so painful that 
he could barely walk on it.  He described the pain as 
mainly along the lateral side of the ankle and foot and 
also in the metatarsophalangeal joint of the great toe.  
The veteran indicated that there were some places that he 
could barely touch.  On examination, the veteran was noted 
to walk with a limp and had difficulty getting his weight 
down completely on the left foot.  Both feet appeared 
normal on inspection, but the left foot was more sensitive 
and painful to movement.  Plantar flexion was accomplished 
to 20 degrees bilaterally and dorsiflexion was possible to 
40 degrees bilaterally.  No limitation of inversion or 
eversion was reported.  The examiner indicated that any 
motion of the feet or subtalar joints or of the toe joints 
was painful, if stressed enough, especially the left 
lateral subtalar area.  The veteran was able to heel walk 
on the right, but not on the left.  He was unable to toe 
walk on either foot.  No calluses were present on the sole 
of either foot.  The mid-portion of the plantar fascia was 
also tender.  The metatarsophalangeal joint of each foot 
was suggestive of being swollen, although not definitely 
so.  The examiner diagnosed bilateral painful feet, 
stating that he was unable to make a more specific 
diagnosis, although specific diagnoses had been noted in 
the past.  He indicated that it was difficult to explain 
why the veteran's feet were sensitive to fairly light 
pressure.  

While the April 2001 examiner indicated that there was a 
suggestion of swelling of the metatarsophalangeal joint of 
each foot and both recent examiners have described pain on 
use of the feet and on manipulation, the clinical findings 
do not show marked deformity or characteristic 
callosities.  In fact, the August 1999 examiner indicated 
that there was very little malalignment of the forefoot or 
midfoot.  Although the veteran complained of severe 
bilateral foot pain to those two examiners, the VA 
outpatient records over the past several years do not 
reflect the same degree of severity of the pain.  Also, 
while arch supports were prescribed in 1999, the 2001 
examiner did not mention that the veteran used them.  
There is no evidence of flare-ups or acute exacerbations 
of the disability.  Although the veteran has complained 
that he cannot walk far without having severe foot pain, 
the medical record does not corroborate his assertion.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In the 
Board's view, the reported symptoms and clinical findings 
fit squarely within the criteria set forth by VA's Rating 
Schedule.  

The Board finds that the reported manifestations of the 
veteran's bilateral foot disability more nearly 
approximate the criteria for moderate impairment due to 
pes planus.  Inasmuch as a 10 percent rating is already in 
effect for the disability, the Board concludes that no 
higher rating is warranted at this time.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence 
is against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  


ORDER

An increased rating for bilateral pes planus with 
fibrosis, plantar fasciitis, muscle strain, and chronic 
synovitis and degenerative arthritis of the first 
metatarsophalangeal joints, currently evaluated 10 percent 
disabling, is denied.  



		
	V. L. JORDAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

